Citation Nr: 1530877	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  14-03 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for hypoglycemia.

2.  Prior to November 21, 2013, entitlement to an initial evaluation in excess of 10 percent for left shoulder acromioclavicular joint (AC) joint arthritis.

3.  Prior to November 21, 2013, entitlement to an initial compensable evaluation for left knee meniscus tear.

4.  Prior to November 21, 2013, entitlement to an initial compensable evaluation for lumbar strain.

5.  Prior to November 21, 2013, entitlement to an initial compensable evaluation for hiatal hernia and H-pylori with gastroesophageal reflux disease (GERD).

6.  Entitlement to an initial compensable evaluation for pseudofolliculitis barbae (PFB).

7.  Entitlement to an effective date earlier than November 21, 2013, for the grant of service connection for service-connected neck scar.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1987 to March 2008.  This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In a December 2008 rating decision, the RO, in part, denied service connection for hypoglycemia and PFB; and granted service connection for left shoulder AC joint arthritis and assigned a 10 percent disability evaluation effective April 1, 2008, left knee meniscus tear and assigned a non-compensable evaluation effective April 1, 2008, lumbar strain and assigned a non-compensable evaluation, hiatal hernia and H-pylori with GERD and assigned a non-compensable evaluation effective April 1, 2008, 

In a December 2013 rating decision, the RO, in relevant part, granted service connection for neck scar and assigned a 30 percent evaluation effective November 21, 2013, and PFB and assigned a non-compensable evaluation; and increased the disability evaluation for left shoulder AC joint arthritis from 10 percent to 20 percent disabling effective November 21, 2013, lumbar strain from non-compensable to 20 percent disabling effective November 21, 2013, and hiatal hernia and H-pylori with GERD from non-compensable to 10 percent disabling effective November 21, 2013.  

In assigning higher disability ratings, the RO did not assign the maximum disability ratings possible.  AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit does not abrogate the pending appeal).  However, in his January 2014 VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran specifically indicated that he was not appealing the current disability ratings, "only the ratings assigned prior to the recent increase."  The Veteran thus limited his appeal.  Therefore, the Board will only consider the increased rating claims prior to the November 21, 2013, effective date for the increased evaluations, as reflected on the first page. 

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of service connection for hypoglycemia and an increased evaluation for the left shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to November 21, 2013, left knee meniscus tear was manifested by pain and stiffness but not by flexion limited to 60 degrees or less.  

2.  Prior to November 21, 2003, lumbar strain was manifested by pain, weakness, and stiffness but not flexion limited to 85 degrees or less, or incapacitating episodes.

3.  Prior to November 21, 2003, hiatal hernia and H-pylori with GERD were not manifested by persistently recurrent epigastric distress with dysphagia or regurgitation accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.

4.  PFB affects only less than five percent of the body and not manifested as deep acne affecting less than 40 percent of the face/neck. 

5.  The Veteran's neck scar has been present since service.    

6.  The Veteran filed a claim for service connection for all residuals of his PFB on April 24, 2008, within one year of service discharge. 


CONCLUSIONS OF LAW

1.  Prior to November 21, 2013, the criteria for an initial compensable evaluation for left knee meniscus tear have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45,4.59, 4.71a, Diagnostic Codes 5260, 5261 (2014).

2.  Prior to November 21, 2003, the criteria for an initial compensable evaluation for lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45,4.59, 4.71a, Diagnostic Code 5237 (2014).

3.  Prior to November 21, 2003, the criteria for an initial compensable evaluation for hiatal hernia and H-pylori with GERD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.114, Diagnostic Code 7346 (2014). 

4.  The criteria for an initial compensable evaluation for PFB have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.114a, Diagnostic Code 7346 (2014).

5.  The criteria for an effective date of April 1, 2008, but not earlier, for the grant of service connection for service-connected neck scar have been met.  38 U.S.C.A. 
§§ 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

In a May 2008 letter issued prior to the initial decision on the claims, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. 
§ 3.159(b)(1) (2014).  The letter included the additional notification requirements set forth in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's claims arise from his disagreement with the initial evaluations following the grants of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Since the claims are appeals of initial ratings, fully satisfactory notice was delivered after they were adjudicated.  However, the RO subsequently readjudicated the claims based on all the evidence in the December 2013 and August 2014 Statements of the Case.  The Veteran was able to participate effectively in the processing of his claims.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete notice been provided at an earlier time.

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. 
§ 3.159 (2014).  The Veteran's complete service treatment and personnel records are on file, and post-service medical records have been obtained.  The Veteran was afforded VA examinations in June 2008 and November 2013.  The Board finds that these VA examinations obtained are adequate, as they were predicated on a review of the Veteran's medical history as well as on examinations and fully address the rating criteria that are relevant to rating the disabilities on appeal.  Moreover, there is no objective evidence indicating that there has been material change in the severity of the Veteran's service-connected disabilities since he was last examined in 2013.  38 C.F.R. § 3.327(a) (2014).  Indeed, there is no allegation or evidence revealing any worsening of the disabilities since that time.  The Veteran indicated that he was satisfied with the current evaluations assigned but is appealing the initial disability evaluations assigned.  In any event, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95. 

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issues now being decided.

Increased Evaluations 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The Court has also held that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 
Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. Moreover, the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).

Left Knee Disability 

The Veteran essentially contends that his left knee meniscus tear is more disabling than contemplated by the current non-compensable disability evaluation prior to November 21, 2013. 

The Veteran's left knee disability has been evaluated under Diagnostic Code 5260, for which limitation of flexion of the knee to 60 degrees warrants a zero percent evaluation, limitation of flexion of the knee to 45 degrees warrants a 10 percent evaluation, limitation of flexion of the knee to 30 degrees warrants a 20 percent evaluation, and limitation of flexion of the knee to 15 degrees warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Related to that code is Diagnostic Code 5261, which provides that limitation of extension of the knee to 5 degrees warrants a zero percent evaluation, limitation of extension of the knee to 10 degrees warrants a 10 percent evaluation, limitation of extension of the knee to 15 degrees warrants a 20 percent evaluation, limitation of extension of the knee to 20 degrees warrants a 30 percent evaluation, limitation of extension of the knee to 30 degrees warrants a 40 percent evaluation, and limitation of extension of the knee to 45 degrees warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Separate ratings under Diagnostic Code 5260 and 5261 may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004. 

Normal knee motion is from zero degrees to 140 degrees.  38 C.F.R. § 4.71, Plate II. 

The Board has evaluated the Veteran's knee disability under multiple diagnostic codes to determine if there is any basis to increase the assigned rating.  Such evaluations involve consideration of the level of impairment of a veteran's ability to engage in ordinary activities, to include employment, as well as an assessment of the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.

In considering whether higher evaluations are warranted based on more severe limitation of motion under Diagnostic Codes 5260 and 5261, the Board finds that  the Veteran's limitation of motion does not closely approximate the level of functional impairment warranted by a compensable evaluation prior to November 21, 2013, and a compensable evaluation thereafter.  

The only relevant evidence of record is a June 2008 VA examination.  The Veteran reported knee stiffness and swelling and pain, but denied weakness, heat, redness, instability, locking, fatigue, lack of endurance, numbness or tingling, dislocations, or radiating pain.  There were no effects on activities of daily living and no functional limits on standing or walking.  On examination in June 2008, the Veteran's left knee range of motion was from 0 to 140 degrees without limitations following repetitive use times three.  

Thus, flexion has not been limited to anywhere near 45 degrees or less, such that a compensable evaluation would be assigned under Diagnostic Code 5260 for the left knee.  In addition, given that extension has not been limited to 10 degrees or more, a compensable evaluation under Diagnostic Code 5261 is also not warranted. 

The Board has also considered the effect of pain and weakness in evaluating the Veteran's disability.  38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, 8 Vet. App. 202 (1995).  The June 2008 VA examiner noted that there were no additional limitations following repetitive use or additional limitation during flare-ups, and the Veteran denied flare-ups.  While he complained of on and off sharp pains five to ten times a year when pushing heavy objects, this is already contemplated in the currently assigned disability evaluation.  Additionally, there is no evidence of weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  See Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011) (finding that pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss).  Therefore, a higher evaluation is not warranted 
 
The Board has also evaluated the Veteran's knee disability under other relevant criteria to determine whether an increased rating is warranted.  Under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257, the following evaluations are assignable for other impairment of the knee, to include recurrent subluxation or lateral instability: 30 percent for severe, 20 percent for moderate, and 10 percent for slight.  At the June 2008 examination, the Veteran denied instability.  The VA examiner noted that instability testing was negative.  Based on the evidence cited herein, the Board finds that there is no indication of instability or subluxation, let alone moderate impairment of the knee as contemplated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 for a higher disability evaluation.  Therefore, a higher evaluation under Diagnostic Code 5257 is not warranted.   

The Board notes that separate ratings may be assigned for knee disabilities under Diagnostic Codes 5257 and 5003 where there is recurrent subluxation or lateral instability in addition to X-ray evidence of arthritis.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9- 98.  In this case, there is no indication of either arthritis or recurrent subluxation or lateral instability. 

Additionally, the evidence does not support an award for an increased rating under Diagnostic Code 5256 for ankylosis of the knee; Diagnostic Code 5258 for dislocated, semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; Diagnostic Code 5259 for symptomatic removal of semilunar cartilage; Diagnostic Code 5262 for impairment of tibia and fibula; or Diagnostic Code 5263 for genu recurvatum as none of these disabilities have been demonstrated.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5259, 5262, 5263. 

As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Lumbar Spine Disability

The Veteran essentially contends that his lumbar strain is more disabling than contemplated by the current non-compensable evaluation prior to November 21, 2003. 

Under The General Rating Formula for Diseases and Injuries of the Spine, evaluations are assigned for disorders with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease as follows:  100 percent for unfavorable ankylosis of the entire spine; 50 percent for unfavorable ankylosis of the entire thoracolumbar spine; 40 percent for forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine; 20 percent for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; and 10 percent for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Code 5237.

The spine codes permit evaluation under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

The following ratings apply to intervertebral disc syndrome based on incapacitating episodes:  60 percent for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months ; 40 percent for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; 20 percent for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; and 10 percent for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.   An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5237, Note 1. 

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. Normal combined range of motion of the thoracolumbar spine is 240 degrees. Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.  See also 38 C.F.R. § 4.71a, Plate V.

In this case, the Board finds that a higher evaluation is not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, which assigns a 20 percent evaluation for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  During the June 2008 examination, the Veteran denied any incapacitating episodes associated with his lumbar spine disability.  Therefore, consideration under these criteria is not warranted.  See id.  

A June 2008 VA examination is the only evidence of record for this time period.  The June 2008 VA examiner noted lumbar flexion to 90 degrees, hyperextension was to 35 degrees, lateral bending was to 30 degrees, and rotation was to 30 degrees.  All of the range of motion was done without limitations following repetitive use times three.  The examiner observed normal lumbar lordotic curves, and no spasms, weakness, muscle atrophy, tone, or decreased tone.  Based on the evidence, the Board finds that a higher evaluation is not warranted for the Veteran's orthopedic manifestations.  Therefore, the criteria for a higher compensable evaluation have not been met.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237. 

Consideration has also been given to the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 and holding in Deluca.  However, an increased evaluation for the Veteran's spine disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned non-compensable rating.  In this regard, the Board observes that the Veteran complained of pain and functional limitations on standing/walking when having a spasm.  He endorsed moderate flare-ups six times a year lasting from minutes to hours.  But he denied swelling, heat, redness, fatigue, numbness and tingling.  There were no effects on his activities of daily living and there was no lack of endurance.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  See Mitchell, 25 Vet. App. 33, 43.  Significantly, the Veteran was able to perform repetitive range of motion testing without limitations.  Thus, his disability picture does not more nearly approximate range of motion for a compensable evaluation.

As far as any additional separate neurological findings, the Board finds that the Veteran in already in receipt of a separated neurological rating under Diagnostic Code 8520 for left lower extremity radiculopathy associated with his lumbar strain. AT the 2008 VA examination, he denied numbness and tingling and the record does not show that the Veteran has any neurological issues.

In summary, the Board finds that an evaluation in excess of the current non-compensable evaluation prior to November 21, 2013, for the Veteran's service-connected lumbar strain is not warranted.   

GERD

The Veteran essentially contends that his hiatal hernia and H-pylori with GERD is more disabling than contemplated by the initial non-compensable evaluation prior to November 21, 2013. 

The Veteran has been evaluated under Diagnostic Code 7346, which provides a 10 percent rating when there is a hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent disability evaluation is contemplated for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346. 

On VA examination in June 2008, the Veteran reported weekly acid reflux which he self-treated with Maalox and other over the counter antacids with good relief.  Reflux increased with fast food, which he tried to avoid as much as possible.  There was no effect on his ability to work.  The examiner noted a diagnosis of hiatal hernia and H-pylori with GERD.  

Private treatment records dated in January 2012 noted the Veteran's complaints of recurrent epigastric pain with a known history of reflux. 

Based on the evidence, the Board finds that a higher rating is not warranted.  Although epigastric pain was noted, the Veteran did not demonstrate other symptoms required for a higher rating, i.e. recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health to warrant a compensable evaluation.  

The Board has considered other potentially applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  But the evidence of record does not indicate any injuries of the lips or mouth, loss of tongue, esophagus symptoms, adhesions of the peritoneum, gastric, marginal, or duodenal ulcers, gastritis, postgastrectomy syndromes, stomach injuries or disorders, liver disorders, gall bladder disorders, irritable colon syndrome, amebiasis, dysentery, colitis, distomiasis, enteritis, enterocolitis, diverticulitis, intestine disorders, peritonitis, rectum or anus disorders, hemorrhoids, pruritis ani, inguinal hernia, ventral hernia, femoral hernia, visceroptosis, neoplasms of the digestive system, chronic liver disease, pancreatitis, vagotomy, liver transplant, or hepatitis.  See 38 C.F.R. § 4.114, Diagnostic Codes 7200-7345-7347-54 (2014).

In summary, the Board finds that an evaluation in excess of the current non-compensable evaluation prior to November 21, 2013, for the Veteran's service-connected hiatal hernia and H-pylori with GERD is not warranted.

PBF

The Veteran essentially contends that his PFB is compensable. 

Here, the Board notes that during the pendency of this appeal, VA amended the rating criteria for evaluating disabilities of the skin.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  These amended criteria, however, are applicable only to claims received on or after October 23, 2008, or in cases where a claimant has requested review under the amended rating criteria.  In this case, the Veteran's claim was received in April 2008 and he has not requested a review under the amended rating criteria.  Thus, the rating criteria in effect prior to October 23, 2008, are applicable here.

The Veteran's disability has been evaluated Diagnostic Code 7899-7828.  His specific diagnosis is not listed in the Rating Schedule.  Consequently, the RO assigned Diagnostic Code 7899 pursuant to 38 C.F.R. § 4.27 which provides that unlisted disabilities requiring rating by analogy will be coded first by the numbers of the most closely related body part and "99."  See 38 C.F.R. § 4.20.  The RO determined that the most closely analogous diagnostic code is 38 C.F.R. 4.114, Diagnostic Code 7828 for superficial acne.  Based on the medical evidence discussed below, the Board finds that the Veteran has been appropriately rated under this code.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (noting that the assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case").  The Veteran has not suggested that other diagnostic codes be applied.

The Veteran's PBF has been evaluated as noncompensable pursuant to 38 C.F.R. 
§ 4.118, Diagnostic Code 7828, which contemplates superficial acne (comedones, papules, pustules, superficial cysts) of any extent.  A 10 percent rating contemplates deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck or deep acne other than on the face and neck.  A 30 percent rating contemplates deep acne affecting 40 percent or more of the face and neck.  38 C.F.R. § 4.118, Diagnostic Code 7828.  

The Board notes that the Veteran is separately rated for a neck scar associated with PFB so further evaluation for a scar will not be done at this time.  

On VA examination in June 2008, the Veteran reported that last folliculitis was in 2005 and he did not feel it was disfiguring.  On evaluation, the examiner observed a one cm healed scar to the superior aspect of the right side of the Veteran's head, which he was only able to visualize due to the Veteran's haircut.   The examiner noted no signs of folliculitis to the face.  A June 2013 private treatment record showed that the Veteran's skin was normal without rash or lesions. 

On VA examination in November 2013, the examiner noted a diagnosis of PFB which caused scarring or disfigurement of the head, face, or neck, but without any skin neoplasms or any systemic manifestations due to any skin disease.  In the past 12 months, he had been treated with topical corticosteroids for six weeks or more but not constantly.  He had not had any other treatment or procedures in the past 12 months.  There were no debilitating or non-debilitating episodes.  On physical evaluation, the examiner found that the infection of the skin affected less than five percent of total body area and less than five percent of the exposed area.  The examiner indicated that PBF resulted in some tiny bumps and hyper-pigmented scars on the right neck.  The Veteran's skin disorder affected his ability to work in that he felt uncomfortable.  

Based on the evidence, the Board finds that a compensable evaluation is not warranted.  There is simply no evidence that the Veteran's PFB is manifested as deep acne affecting less than 40 percent of the face and neck, or deep acne other than on the face and neck.  As noted above, the Veteran's disorder is manifested as tiny bumps affecting less than five percent of the total body.  Therefore, the criteria for a compensable rating have not been met. 

The Board has considered other potentially applicable diagnostic codes.  See Schafrath, 1 Vet. App. 589.  As noted above, the Veteran is separately evaluated for scars -that issue is not on appeal; thus increased or separate evaluations under those codes are not for application herein.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  But under the diagnostic codes for dermatitis or eczema or psoriasis, an increased evaluation is not for assignment as the disorder does not cover at least 5 percent of exposed areas.  See 38 C.F.R. § 4.118, Diagnostic Codes 7806, 7816.  Further, the evidence of record does not support any symptoms or diagnoses related to American or Old Word leishmaniasis, discoid lupus, dermatophytosis, bullous disorders, tuberculosus luposa, exfoliative dermatitis, malignant or benign skin neoplasms, other skin infections, cutaneous manifestations of collagen-vascular disease, papulosquamous disorders, vitiligo, disease of keratinization, urticaria, vasculitis, erythema multiforme, chloracne, scarring alopecia, alopecia areata, hyperhidrosis, or malignant melanoma.  38 C.F.R. § 4.118, Diagnostic Codes 7807-7815, 7817-7833.  Accordingly, an increased evaluation is not warranted.

Earlier Effective Date

The Veteran essentially contends that he should be granted an effective date earlier than November 21, 2013, for the grant of service connection for service-connected neck scar.  He contends that he had the scar in service, that it was not addressed by the VA examiner during his initial examination, and that in RO, in error, assigned an effective date when it was confirmed on VA examination.  

The effective date for the grant of service connection based upon an original claim, a claim reopened after final disallowance, or a claim for increase is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(b) (1); 38 C.F.R. § 3.400(b). 
 
A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155; Norris v. West, 12 Vet. App. 413 (1999). 

On April 24, 2008, within one year of service separation in March 2008, the Veteran filed for service connection for his PBF.  As noted above, the Veteran was afforded a VA examination in June 2008, the report of which noted a one centimeter healed scar to the superior aspect of the right side of the Veteran's head.  On VA examination in November 2013, the VA examiner conducted a scar evaluation in addition to the PFB evaluation.  In so doing, he noted a diagnosis of scar from PFB with a date of diagnosis in 2013.  Thereafter, in the December 2013 rating decision, the RO granted service connection for PFB and assigned an effective date of April 1, 2008, since the claim was received within a year of service discharge.  In the same rating decision, the RO also granted service connection for neck scar and assigned an effective date of November 21, 2013, indicating that was the first date the medical evidence showed that the Veteran had a scar due to PFB.  The Board notes that the presence of a scar is capable of lay observation.  See e.g., Barr v. Nicholson, 21 Vet. App. 303, 310 (2007) (holding that varicose veins are capable of lay observation and thus lay testimony may serve to establish a diagnosis); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation).

Based on the evidence and affording the Veteran all benefit of the doubt, the Board finds that an effective date of April 1, 2008, is warranted for neck scar due to PFB.  When the Veteran filed for service connection on April 24, 2008, he sought service connection for all residuals of PFB; thus the date of claim is April 24, 2008.  He is competent and credible with regard to any contentions regarding the existence of a scar since service, thus the date of entitlement is the date of service discharge.  Furthermore, the June 2008 VA examiner observed a scar on the right neck, supporting that date of entitlement.  Therefore, an effective date of April 1, 2008, the day following separation from active service, is warranted for neck scar.  

Conclusion

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's disabilities are so exceptional or unusual as to warrant the assignment of higher ratings on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. 
§ 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As to left knee meniscus tear, the Veteran's complaints of pains, stiffness and swelling sometimes affected his ability to work when he pushed heavy ultrasound machines, are contemplated by the schedular criteria but they are not so severe as to warrant a compensable rating because the Veteran was able to demonstrate flexion in excess of 60 degrees.  With regard to lumbar strain, the Veteran's pain, weakness, stiffness, and decreased range of motion affecting his ability to reach over a patient to preform ultrasounds are contemplated by the schedular criteria but they are not so severe as to warrant a compensable rating because the Veteran was able to demonstrate flexion in excess of 85 degrees.  As to hiatal hernia and H-pylori with GERD, the Veteran's epigastric pain did not affect his ability to work and was not severe enough to warrant a compensable rating.  Finally, the Veteran's PFB affects only less than five percent of the body but made him uncomfortable at work, but was not severe as to be manifested as deep acne affecting less than 40 percent of the face/neck.  Thus, it cannot be said that the available schedular evaluations for these disabilities are inadequate. There are in fact higher ratings available under each of the respective rating criteria but the Veteran's disability is not productive of such manifestations, as discussed above. 

Additionally, the Board notes that, under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Veteran and his representative have not identified symptomatology that is not attributable to an individual service-connected disability and that is not contemplated under the rating criteria for that condition, nor does the evidence suggest such.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disability under the provisions of 38 C.F.R. § 3.321(b) (1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Prior to November 21, 2013, entitlement to an initial compensable evaluation for left knee meniscus tear is denied.

Prior to November 21, 2013, entitlement to an initial compensable evaluation for lumbar strain is denied.

Prior to November 21, 2013, entitlement to an initial compensable evaluation for hiatal hernia and H-pylori with GERD is denied.

Entitlement to an initial compensable evaluation PFB is denied.

An effective date of April 1, 2008, for the grant of service connection for neck scar is allowed.


REMAND


With regarding the claim for an increased evaluation for the left shoulder disability prior to November 21, 2013, remand is required for a comprehensive examination.  At the 2008 examination and in his notice of disagreement, the Veteran reported left shoulder numbness.  No neurological testing was conducted at the 2008 examination.  As separate evaluations may be awarded for all manifestations of a service-connected disability, remand is required to determine if such neurological manifestations exist.  

With regard to the claim for service connection hypoglycemia, the Veteran essentially contends that he was diagnosed during service and that he has been on medication for treatment thereof.  The relevant evidence includes the June 2008 VA examination report showing no evidence of hypoglycemia.  On VA examination in November 2013, the examiner noted that the Veteran's relevant history as follows:   a 2004 glucose tolerance test showed low sugar and he was advised to change his diet; and post-service, he was diagnosed with pre-diabetes in 2011 and advised to watch his diet and exercise.  He concluded that the Veteran did not currently have a diagnosis of hypoglycemia.  However, the examiner indicated that no diagnosing testing was performed at that time but instead he cited to labs test in September 2013.  The Board finds that further evaluation is necessary as it is unclear whether the Veteran currently has hypoglycemia especially since he was not afforded diagnostic testing in conjunction with the November 2013 examination and the Veteran's statement as to taking medication for treatment thereof.  
Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current hypoglycemia.  Any and all studies, tests, and evaluations should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  The Veteran is competent to attest to factual matters of which he has first-hand knowledge.  The examiner should elicit a full history from the Veteran and consider the lay statements of record.  A clear explanation for all opinions based on the specific statements and facts of record and medical principles involved is required.   

The examiner must indicate whether the Veteran's meets the criteria for a diagnosis of hypoglycemia based on contemporaneous testing.  The examiner must address the Veteran's statement that he takes medication for hypoglycemia.  

The examiner should opine as to whether it is at least as likely as not that any current hypoglycemia is causally or etiologically related to service, to specifically include the low blood sugar shown during glucose testing in 2004.  

2.  Provide the Veteran with an appropriate examination regarding the service-connected left shoulder disability.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must conduct neurological testing of the left shoulder, elicit a full history of any numbness, tingling or other neurological symptoms from the Veteran, and render an opinion regarding whether there are any separate neurological symptoms due to his service-connected left acromioclavicular joint arthritis.  

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as needed, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have the opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


